IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-11051
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ROBERTO MARTINEZ,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:96-CR-117-R
                        - - - - - - - - - -
                          October 21, 1997
Before POLITZ, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Appellant Roberto Martinez appeals his sentence for

conspiracy to distribute methamphetamine.     He argues that the

district court erred: 1) in refusing to give him a 3-point

adjustment for acceptance of responsibility; 2) in calculating

the amount of drugs, because it impermissibly included quantities

of drugs not specified in the count of conviction; and 3) in

giving him a four-level enhancement for being a leader in the



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 96-11051
                                -2-

conspiracy because there was inadequate evidence to support such.



     The Government’s motion to dismiss the appeal because

Martinez waived his right to appeal on the grounds raised is

GRANTED.   See United States v. Portillo, 18 F.3d 290, 292-93 (5th

Cir. 1994).

     MOTION GRANTED; APPEAL DISMISSED.